185 F.2d 401
SCHIROS,v.UNITED STATES.
No. 12443.
United States Court of Appeals, Ninth Circuit.
Nov. 9, 1950.

David Silverton, Los Angeles, Cal., for appellant.
Ernest A. Tolin, U. S. Attorney, Norman W. Neukom, A. Leila F. Bulgrin and Ray M. Steele, Assts. all of Los Angeles, Cal., for appellee.
Before STEPHENS, BONE and ORR, Circuit Judges.
PER CURIAM.


1
Appeal by Carl J. Schiros from a judgment of conviction for having in his possession and concealing a number of counterfeit United States Treasury notes knowing them to be counterfeit, and from a judgment of conviction for passing and uttering the same notes.


2
The appellant has paid little attention to our rules and presents a brief praying for reversal of the judgments upon points which are not based upon objections or any other action designed to acquaint the trial court therewith.  Notwithstanding, we have thoroughly reviewed each point made and concluded that there is no reversible error in the record.


3
Affirmed.